Citation Nr: 1037610	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative 
joint disease of the left shoulder, status post surgical repair, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for arthritis of 
the thoracolumbar spine, with intervertebral disc syndrome (IVDS) 
evaluated as 10 percent disabling from September 1, 2005 through 
October 17, 2007, and as 20 percent disabling since October 18, 
2007.  

3.  Entitlement to an initial increased rating for degenerative 
disc disease of the cervical spine, evaluated as 10 percent 
disabling from September 1, 2005 to July 24, 2006, and as 20 
percent disabling since November 1, 2006.

4.  Entitlement to an initial increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an initial compensable rating for bilateral 
pes planus with hallux valgus and left heel spur.  

6.  Entitlement to extension of a temporary total rating based on 
surgical or other treatment necessitating convalescence for the 
service-connected cervical spine disability beyond September 30, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Additionally, by an October 2006 rating action, the RO granted to 
a temporary total rating based on surgical or other treatment 
necessitating convalescence for the service-connected cervical 
spine disability from July 25, 2006 to September 30, 2006.  In a 
statement received approximately two weeks later in November 
2006, the Veteran expressed disagreement with ending date of this 
temporary total rating grant.  However, a statement of the case 
(SOC) has not been issued.  Accordingly, this matter will be 
further addressed in the following Remand.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  
REMAND

The Board regrets any further delay in adjudicating the Veteran's 
increased rating claims.  However, pursuant to the duty to 
assist, these issues must be remanded for further development.

Regarding the increased rating claims on appeal, the Veteran was 
last afforded a pertinent VA examination for each issue, save for 
his cervical spine disability, in October 2007.  [A QTC 
examination evaluating the Veteran's cervical spine disability 
was conducted in May 2010.]  Subsequently, the Veteran, through 
his representative, asserted that these service-connected 
disabilities have worsened since the most recent VA or QTC 
examination of record.  Further, the Veteran's representative 
maintained that the October 2007 and June 2010 examinations were 
inadequate, as the examiners did not have access to the Veteran's 
claims file.  See Appellant's Brief, September 2010, p. 2.  

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the increased rating claims on appeal must be remanded 
for current complete, pertinent VA examinations which provides 
findings that are consistent with applicable rating criteria, to 
include full orthopedic and neurological testing.  The medical 
examinations must consider the records of prior medical 
examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Further, the last supplemental statement of the case pertaining 
to the increased rating issues on appeal was furnished to the 
Veteran in March 2009.  Later, a report of a June 2010 QTC 
examination which evaluated the Veteran's cervical spine 
disability was associated with the Veteran's claims file.  
Importantly, however, the RO did not readjudicate the Veteran's 
claim for an increased rating for his service-connected cervical 
spine disability after receipt of this additional pertinent 
evidence.  This matter should be corrected on remand.  

Additionally, by an October 2006 rating action, the RO granted to 
a temporary total rating based on surgical or other treatment 
necessitating convalescence for the service-connected cervical 
spine disability from July 25, 2006 to September 30, 2006.  In a 
statement received approximately two weeks later in November 
2006, the Veteran expressed disagreement with ending date of this 
temporary total rating grant.  Specifically, the Veteran argued 
that the temporary 100 percent evaluation should be extended to 
November 15, 2006.  In support of his claim, he submitted a 
statement from his provider dated September 29, 2006, which noted 
that the Veteran would be restricted in his work until November 
15, 2006.  

However, a statement of the case (SOC) has not been issued for 
this claim.  Under such circumstances, an SOC should be issued 
for the claim of entitlement to extension of a temporary total 
rating based on surgical or other treatment necessitating 
convalescence for the service-connected cervical spine disability 
beyond September 30, 2006.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  After procuring the appropriate release 
of information form(s) where necessary, 
procure copies of the records of any left 
shoulder, low back, neck, left knee, and 
bilateral foot treatment that the Veteran 
may have received since October 2007.  
Associate all such available records with 
the claims folder.  If any such documents 
are not available, that fact should be 
noted in the claims file.  

2.  Schedule the Veteran for a VA 
examination in the appropriate specialty so 
as to determine the nature and extent of 
the service-connected degenerative joint 
disease of the left shoulder and status 
post surgical repair; arthritis of the 
thoracolumbar spine with IVDS; degenerative 
disc disease of the cervical spine; 
patellofemoral syndrome of the left knee; 
and bilateral pes planus with hallux valgus 
and left heel spur.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should conduct all necessary 
diagnostic testing and evaluation needed to 
make the following determinations.  
Specifically, the examiner should address 
the following:  

(a)  The nature and severity of any 
orthopedic manifestations of the Veteran's 
service-connected left shoulder, 
thoracolumbar spine, cervical spine, left 
knee, and bilateral foot disabilities in 
question, including the ranges of motion 
and instability of each applicable joint.  

In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of his left shoulder, low 
back, neck, left knee, and feet; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion, and when indicating range 
of motion should also indicate at what 
point (in degrees), if any, motion becomes 
painful.

With regard to the spinal disabilities in 
particular, the examiner should also 
indicate whether the Veteran has muscle 
spasm or guarding severe enough to result 
in abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis; as well as whether he 
has any ankylosis of his lumbar or cervical 
spine (or total spine); and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.

(b)  Further, the examiner should describe 
the nature and extent of any neurological 
impairment associated with the 
service-connected cervical and 
thoracolumbar spine (including an 
identification of the involved nerves) and 
whether there have been any incapacitating 
episodes(including the frequency and 
duration of these episodes during the past 
12 months).  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS, i.e., disc disease) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

(c)  The examiner should also provide an 
opinion concerning the impact of these 
service-connected left shoulder, low back, 
neck, left knee, and bilateral foot 
disabilities on the Veteran's ability to 
work.

Complete rationale for all conclusions 
drawn or opinions expressed should be 
provided.

3.  Following completion of the above, 
readjudicate the issues on appeal:  (a)  
entitlement to an initial disability 
rating greater than 10 percent for the 
degenerative joint disease of the left 
shoulder, status post surgical repair; (b)  
entitlement to an initial increased rating 
for arthritis of the thoracolumbar spine, 
with IVDS, evaluated as 10 percent 
disabling from September 1, 2005 through 
October 17, 2007, and as 20 percent 
disabling since October 18, 2007; (c)  
entitlement to an initial increased rating 
for degenerative disc disease of the 
cervical spine, evaluated as 10 percent 
disabling from September 1, 2005 to 
July 24, 2006, and as 20 percent disabling 
since November 1, 2006; (d)  entitlement 
to an initial disability rating greater 
than 10 percent for patellofemoral 
syndrome of the left knee; and 
(e)  entitlement to an initial compensable 
rating for bilateral pes planus with 
hallux valgus and left heel spur.  

If the decisions remain in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

4.  The RO/AMC should also issue an SOC 
for the issue of entitlement to extension 
of a temporary total rating based on 
surgical or other treatment necessitating 
convalescence for the service-connected 
cervical spine disability beyond 
September 30, 2006.  Only if the Veteran 
perfects an appeal should the claim be 
certified to the Board and any necessary 
development should be conducted.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


